Title: John Quincy Adams to Thomas Boylston Adams, 2 July 1786
From: Adams, John Quincy
To: Adams, Thomas Boylston


     
      My Dear Brother
      Cambrige July 2d: 1786
     
     I have not written to you before, since I left you, because my Studies and European Letters have engrossed all my Time. But as you will probably soon enter this University, I wish to give you a few hints which you may improve as you please. You will consider them, not as the commands or instructions of a Preceptor, but as the advice of a friend, and a Brother.
     Your intimate acquaintances will probably be in your own Class, at least almost all of them; and let me strongly recommend to you great caution, and Prudence in the choice of them for on this in a great measure depends your reputation in College and even all through Life. If the Class which you will belong to is numerous, you will undoubtedly, find in it a great variety of Characters. Some will be virtuous and studious. These two Qualities are most commonly united, as are also their opposites, vileness and vice. It is not necessary to tell you that those of the first sort  will be proper Companions for you, and such as you may always call your friends without a blush. It is probable you will perceive that those, who are the most officious, the most complaisant, and perhaps the most agreeable, on a short acquaintance, will after some time prove unworthy of your friendship. Like paintings in crayons, which look very well at a distance, but if brought close to the eye, are harsh and unpleasing, the most amiable characters are often the most reserved, as wisdom, and prudence require, that we should establish an intimacy, with those only whose characters we have had opportunities to study, and who have given us proofs, of their attachment to honour, morality and religion. I could wish you to be upon good terms with all your Classmates, but intimate with few, endeavour to have no Enemies, and you can have but few real friends. Never be induced by ridicule or by flattery to depart from the Rule of right which your own Conscience will prescribe to you. There are some persons, who make it a practice to laugh at others whose principle is to  of Virtue, but you may be persuaded, that whatever such fellows may pretend they will always esteem you, for behaving well. Vice will sometimes condescend to beg for respect, but Virtue commands it, and is always sure to obtain it.
     Next to the Ambition of supporting, an unblemished moral Reputation, that of excelling as a Scholar, should be nearest your heart. These two Qualities are not frequently united: four or five is as great a number as a Class can generally boast of. But you will find, that they, are always the favourites of the Class, and never fail meeting with esteem, not only from their fellow Students, but likewise from the Government of the University. I have heard one of the most respectable Characters in the Class, which is now about to graduate, say, that he has made it a Rule, ever since he entered College, to study upon an average six hours in a day. If you feel yourself capable of this I would recommend it to you as an example. There is no difficulty in it, and I am persuaded that after a short Time it would be more agreeable to you than to be idle, and it would be a determination which you would remember, all the remainder of your Life with Pleasure; and you would soon, very soon perceive the advantages deriving from it. But if you would put such a resolution into execution, you should determine, not to content yourself merely with studying for recitations, and you will never be at a loss what to Study. In short that both your moral and your Literary character, be set as an example for your own Classmates and the succeeding classes to imitate, is the sincere, and express wish of your ever affectionate friend & brother
     
      J.Q. Adams
     
     
      P.S. Present my best respects to our Uncle and Aunt and to Mr: Thaxter, my Compliments wherever you please.
     
     
      N.B. I have requested of Dr: Jennison, that he would take you for his freshman, he did not give a positive answer, but you will not enter into any engagement contrary to it.
     
    